Case 5:19-cr-00043 Document 1 Filed 02/06/19 Page 1 of 2 PagelD #: 1

UNITED STATES DISTRICT COURT FOR THE;
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2018-1
FEBRUARY 5, 2019 SESSION

 

 

RORY CBEBRY Tree

oe YL. PERRY IT CLERR™

POH ata Distric Coun
outhern District of Wast Virginia
tatiana Mi gINA

 

UNITED STATES OF AMERICA

v- CRIMINAL NO. S : | q aa

 

: yrds
8 U.S.C. § 1326 (a)

Seat

SAMUEL HERNANDEZ-HERNANDEZ,
also known as “Samuel Avelino-Hernandez”

INDICTMENT

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about August 12, 2015, defendant SAMUEL HERNANDEZ—
HERNANDEZ, also known as “Samuel Avelino-Hernandez”, (hereinafter
“SAMUEL HERNANDEZ-HERNANDEZ”) an alien, was found at or near
Charleston, West Virginia, and was subsequently removed from the
United States to Mexico on or about September 23, 2015.

2. On or about November 16, 2016, defendant SAMUEL
HERNANDEZ-HERNANDEZ, an alien, was found at or near Naco, Arizona,
and was subsequently removed from the United States to Mexico on
or about November 18, 2016.

3, On or about January 22, 2019, at or near Beaver, Raleigh
County, West Virginia, and within the Southern District of West
Virginia and elsewhere, defendant SAMUEL HERNANDEZ-HERNANDEZ, an

alien, was subsequently found in the United States after having

 

:
:
J
Case 5:19-cr-00043 Document 1 Filed 02/06/19 Page 2 of 2 PagelD #: 2

been removed from the United States, and had not obtained the
express consent of the Secretary of Homeland Security to reapply

for admission to the United States.

In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

wy: A DD Mey

BRIK S. GOES
Assistant United States Attorney
